Case 13-35741        Doc 56     Filed 03/25/19     Entered 03/25/19 16:28:26          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 35741
         Raul Lopez
         Maria D Lopez
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/09/2013.

         2) The plan was confirmed on 11/20/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/20/2013, 07/09/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/08/2018.

         5) The case was Completed on 10/09/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $20,754.45.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-35741              Doc 56         Filed 03/25/19    Entered 03/25/19 16:28:26                Desc         Page 2
                                                           of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $55,562.00
           Less amount refunded to debtor                                 $215.66

 NET RECEIPTS:                                                                                           $55,346.34


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $4,000.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                               $2,189.69
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $6,189.69

 Attorney fees paid and disclosed by debtor:                             $0.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal      Int.
 Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Christ Medical Center           Unsecured         250.00           NA              NA            0.00       0.00
 Advocate Medical Group                   Unsecured         175.00           NA              NA            0.00       0.00
 American InfoSource LP                   Unsecured         202.00        202.39          202.39        156.67        0.00
 American InfoSource LP as Agent          Unsecured         766.00        766.82          766.82        593.59        0.00
 Antio LLC                                Unsecured         865.00        865.86          865.86        670.25        0.00
 Becket & Lee                             Unsecured      2,465.00       2,465.58        2,465.58      1,908.58        0.00
 Becket & Lee                             Unsecured         303.00        303.88          303.88        235.23        0.00
 Christ Hospital & Med. Center            Unsecured         175.00           NA              NA            0.00       0.00
 City of Chicago Department of Finance    Secured        1,243.00       1,153.63        1,153.63      1,153.63      47.45
 Commonwealth Edison Company              Unsecured         633.00        812.43          812.43        628.89        0.00
 Cook County Treasurer                    Secured             0.00           NA              NA            0.00       0.00
 Creditors Collection B                   Unsecured          76.00           NA              NA            0.00       0.00
 Creditors Discount & Audit Company       Unsecured         333.00           NA              NA            0.00       0.00
 Department Stores National Bank          Unsecured      2,710.00       2,709.73        2,709.73      2,097.57        0.00
 Department Stores National Bank          Unsecured      2,228.00       2,227.83        2,227.83      1,724.54        0.00
 Emcare RTI                               Unsecured         286.00           NA              NA            0.00       0.00
 Illinois Student Assistance Commission   Unsecured            NA     10,583.85        10,583.85      8,192.85        0.00
 Iowa College Aid Commission              Unsecured     10,203.00     10,521.99        10,521.99           0.00       0.00
 Jefferson Capital Systems LLC            Unsecured           0.00        336.07          336.07        260.15        0.00
 JP Morgan Chase Bank NA                  Unsecured     12,560.00     12,380.15        12,380.15           0.00       0.00
 JP Morgan Chase Bank NA                  Secured             0.00        500.00          500.00           0.00       0.00
 JP Morgan Chase Bank NA                  Secured      243,734.00    242,484.68       242,484.68           0.00       0.00
 JP Morgan Chase Bank NA                  Secured        2,151.39       2,151.39        2,151.39      2,151.39        0.00
 Medical Payment DATA                     Unsecured         634.00           NA              NA            0.00       0.00
 Merchants Credit Guide                   Unsecured         279.00           NA              NA            0.00       0.00
 NCO FIN/99                               Unsecured         286.00           NA              NA            0.00       0.00
 Nissan Motor Acceptance                  Unsecured            NA            NA              NA            0.00       0.00
 Nissan Motor Acceptance Corporation      Secured       18,061.00     17,524.47        17,524.47     17,524.47     958.95
 Peoples Energy Corp                      Unsecured         860.00        733.43          733.43        567.74        0.00
 Portfolio Recovery Associates            Unsecured           0.00        370.87          370.87        287.09        0.00
 Portfolio Recovery Associates            Unsecured           0.00        263.49          263.49        203.96        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-35741            Doc 56    Filed 03/25/19    Entered 03/25/19 16:28:26               Desc        Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal       Int.
 Name                                 Class    Scheduled      Asserted      Allowed         Paid          Paid
 Quantum3 Group                    Unsecured            NA         932.40        932.40        721.76         0.00
 Quantum3 Group                    Unsecured         508.00        508.80        508.80        393.86         0.00
 Quantum3 Group                    Unsecured      1,551.00       1,551.97      1,551.97      1,201.36         0.00
 Quantum3 Group                    Unsecured      2,397.00       2,397.56      2,397.56      1,855.93         0.00
 Quantum3 Group                    Unsecured      1,119.00       1,119.28      1,119.28        866.42         0.00
 Quantum3 Group                    Unsecured      1,072.00       1,072.51      1,072.51        830.22         0.00
 Quantum3 Group LLC as agent for   Unsecured      4,738.00       5,069.31      5,069.31      3,924.10         0.00
 Sprint                            Unsecured         298.00           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                  $242,484.68              $0.00                  $0.00
       Mortgage Arrearage                                  $2,151.39          $2,151.39                  $0.00
       Debt Secured by Vehicle                            $17,524.47         $17,524.47                $958.95
       All Other Secured                                   $1,653.63          $1,153.63                 $47.45
 TOTAL SECURED:                                          $263,814.17         $20,829.49              $1,006.40

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                $0.00                $0.00
        Domestic Support Ongoing                                $0.00                $0.00                $0.00
        All Other Priority                                      $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                                $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                              $58,196.20         $27,320.76                   $0.00


 Disbursements:

          Expenses of Administration                            $6,189.69
          Disbursements to Creditors                           $49,156.65

 TOTAL DISBURSEMENTS :                                                                          $55,346.34




UST Form 101-13-FR-S (9/1/2009)
Case 13-35741        Doc 56      Filed 03/25/19     Entered 03/25/19 16:28:26            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
